           Case 1:18-cv-09694-VM Document 48 Filed 01/21/21 Page 1 of 2


                                                                                              266 Post Road East
                                                                                              Westport, CT 06880
                                                                                              203.221.3100
                                                                    01/21/2021                203.221.3199/fax

                                                                                              261 Madison Avenue
                                                                                              26th Floor
                                                                                              New York, NY 10016
                                                                                              212.682.5700
                                                                                              212.682.5797/fax
                                                                                              www.mayalaw.com




                                                   January 21, 2021
BY ECF ONLY

The Honorable Katharine H. Parker, U.S.M.J.
Southern District of New York
United States Courthouse
500 Pearl Street, Chambers - Suite 1040
New York, New York 10007

                         Re:      Creative Implementation Corp. and 26 Flavors LLC v.
                                  Deals on Call LLC and Yury Berson
                                  SDNY Docket No. 18-cv-09694

Honorable Madam:

         We are counsel for the Defendants in the above-referenced matter, which has been scheduled for
an initial call with Your Honor (on January 26th) in connection with an upcoming mediation of the subject
lawsuit.

         Since I have two other virtual state court matters scheduled for that day, I connected with counsel
for the Plaintiffs to ascertain their position on a potential adjournment. I would ordinarily not seek an
adjournment in this District for conflicting state court matters, but court dates are extraordinarily difficult
to obtain during COVID, and these dates were assigned months in advance. Plaintiffs’ counsel has
consented and joined in this request, and we are all available on the following dates: February 2, February
5, or February 8 (afternoon). Your Honor’s clerk has indicated that February 8th in the afternoon may be
available with the Court for the initial conference call.

         Should the Court be inclined to grant this request, we would be most appreciative. Should any
further information be required, please do not hesitate to contact the undersigned.


                                                            Respectfully,


                                                            __________________________
                                                            H. Daniel Murphy, Esq.
Cc:     Steven Stern, Esq.




                                                                 D oc I D : ae858a9e8843f c d84591a2974bdb943bf 315c 33b
Case 1:18-cv-09694-VM Document 48 Filed 01/21/21 Page 2 of 2




This case has been referred to me for settlement purposes (docket no. 44). The
telephone conference previously scheduled for Tuesday, January 26, 2021 at
10:00 a.m. in advance of a settlement conference has been rescheduled to
Monday, February 8, 2021 at 3:00 p.m. The parties are directed to review
Judge Parker’s Individual Practices at http://nysd.uscourts.gov/judge/Parker
concerning settlement conferences in advance of the call. Counsel for the
parties are directed to call Judge Parker’s Chambers court conference line at
the scheduled time. Please dial (866) 434-5269, Access code: 4858267.




                                                            01/21/2021
